MONROE, C. J.
The questions presented in this case are identical with those which have been fully considex’ed by the court in the opinion this day handed down in the case of State v. Boylston, 69 South. 860, ante, p. 21, No. 21161 of the docket.
Por the reasons assigned in that opinion, therefore, it is ordered and adjudged that the motion to dismiss the appeal hex’ein be denied; that the ruling of the trial judge, holding paragraph 7 of Act 189 of 1902 to be unconstitutional, be -affirmed; that said ruling, in so far as it quashes the indictment herein found against defendant, be x-evex-sed; and that this case be remanded for a 'rehearing upon the motion to quash, first filed- by defendant, and for further proceedings according to law.